BELCHER, Commissioner.
The conviction is for the sale of whiskey in a wet area on Sunday; the punishment, sixty days in jail and a fine of $300.
No statement of facts on the main trial accompanies the record.
Appellant’s sole contention is that the information in this case is void because it is not predicated upon a complaint made by a credible person in that it is signed by Rose Marie Murray, a secretary in the Harris County District Attorney’s office before W. C. Wiebusch, Assistant District Attorney, the person who presented the information. ’
Recently under a similar state of facts, we held that Rose Marie Murray was a credible person authorized to make a valid complaint. Catchings v. State, Tex.Cr.App., 285 S.W.2d 233.
All proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the Court.